Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-17 
and 19-21 are considered to be allowable due to the inclusion of the following claim limitations: “…the second winding circuit comprising:  a plurality of individual segments, wherein each individual segment of the plurality of individual segments comprises a first conductive portion that forms a fraction of one turn of a winding; and respective first switches corresponding to each individual segment of the plurality of individual segments of the winding, wherein each first switch is configured to selectively couple, and selectively isolate, the first conductive portion of the corresponding individual segment and the ground conductor;…” in claim 1, and “…electrically coupling a first end of a first conductor segment of a first turn of a first winding to ground, the first conductor segment coupled in parallel with a second conductor segment of the first turn of the first winding, the first winding including one or more turns, each turn including multiple conductor segments to form each turn, the one or more turns including the first turn; electrically isolating a second end of the first conductor segment from ground; electrically coupling a supply voltage (VIN) across a second winding 
Claims 2-12, 14-17, and 19-21 are considered to be allowable due to their dependence on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837